GPS FUNDS II FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT dated as of , 2012, to the Custody Agreement, dated as of March 31, 2011, (the "Agreement"), is entered into by and between GPS FUNDS II, a Delaware statutory trust (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to add funds and to amend the fees of the Agreement; and WHEREAS, Article 15.2 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree to the following: Exhibit C shall be superseded and replaced with Amended Exhibit C attached hereto. Exhibit D, the fees of the Agreement, shall be superseded and replaced with Amended Exhibit D attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. GPS FUNDS II
